HARRIS, Chief Judge,
concurring and concurring specially:
I concur with Judge Sharp’s analysis of the appropriate law in this case. I write to respond to the legitimate concerns expressed in the dissent.
We simply cannot ignore the binding effect of Karchesky v. State, 591 So.2d 930 (Fla.1992), on this case. The fact that the legislature, unhappy with Karchesky, amended the law does not affect those crimes committed before the amendment.
Concerning the issue of whether this record adequately indicates that the victim suffered no injury other than penetration, it must be noted that the information alleged that Perry “used physical force and violence not likely to cause serious personal injury.” Further, in its response, the state all but concedes that there was no “ascertainable physical injury” in this case. It urges, instead, that “psychic trauma” may justify departure. The majority opinion herein merely requires resentencing with a corrected score-sheet. It does not preclude departure — up or down — if appropriate reasons exist.